1
2
3
4
5
6
7
8
9                    UNITED STATES DISTRICT COURT
10                 CENTRAL DISTRICT OF CALIFORNIA
11
     DONNA DUGO, an individual,    Case No.: 8:18-cv-02081-AG-KES
12
     Plaintiff,
13
     v.                             ORDER DISMISSAL WITH
14
     VIRGIN AMERICA, INC.,          PREJUDICE
15   ALASKA AIRLINES, INC,; and
     Does 1-10, inclusive,
16
17   Defendants.

18
19
20
21
22
23
24
25
26
27
28
                                  ORDER
                         DISMISSAL WITH PREJUDICE
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff Donna Dugo (“Plaintiff”) and Virgin America, Inc.
3    and Alaska Airlines, Inc. (“Defendants”), the Court hereby enters a dismissal with
4    prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each
5    party shall bear his or its own costs and attorneys’ fees.
6          IT IS SO ORDERED.
7
     DATED: January 30, 2020
8
9
                                      UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          1
                                        ORDER
                               DISMISSAL WITH PREJUDICE
